
	
		II
		112th CONGRESS
		1st Session
		S. 742
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapters 83 and 84 of title 5, United States
		  Code, to set the age at which Members of Congress are eligible for an annuity
		  to the same age as the retirement age under the Social Security
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congressional Retirement Age Act
			 of 2011.
		2.Retirement
			 age
			(a)CSRSSubchapter
			 III of chapter 83 of title 5, United States Code, is amended—
				(1)in section 8336,
			 by adding at the end the following:
					
						(q)(1)An individual serving
				as a Member on or after the date of enactment of this subsection—
								(A)shall not be eligible for an annuity
				under any other provision of this section; and
								(B)shall be eligible for an annuity if
				the individual is separated from the service after attaining retirement age (as
				defined in section 216(l)(1) of the Social Security Act (42 U.S.C. 416(l)(1))
				and completing 5 years of service.
								(2)This subsection applies to an
				individual serving as a Member on or after the date of enactment of this
				subsection without regard to whether—
								(A)the individual is separated from the
				service while serving as an employee or a Member; or
								(B)any service by the individual is
				subject to section 8334(k)
								;
				and
				(2)in section 8338,
			 by adding at the end the following:
					
						(i)(1)An individual serving
				as a Member on or after the date of enactment of this subsection—
								(A)shall not be eligible for an annuity
				under any other provision of this section; and
								(B)if the individual is separated from
				the service, or transferred to a position in which the individual does not
				continue subject to this subchapter, after completing 5 years of service, is
				eligible for an annuity beginning at retirement age (as defined in section
				216(l)(1) of the Social Security Act (42 U.S.C. 416(l)(1)).
								(2)This subsection applies to an
				individual serving as a Member on or after the date of enactment of this
				subsection without regard to whether—
								(A)the individual serves as an employee
				before, on, or after the date of enactment of this subsection; or
								(B)any service by the individual is
				subject to section
				8334(k).
								.
				(b)FERSChapter
			 84 of title 5, United States Code, is amended—
				(1)in section 8412,
			 by adding at the end the following:
					
						(i)(1)An individual serving
				as a Member on or after the date of enactment of this subsection—
								(A)shall not be eligible for an annuity
				under any other provision of this section; and
								(B)shall be eligible for an annuity if
				the individual is separated from the service after attaining retirement age (as
				defined in section 216(l)(1) of the Social Security Act (42 U.S.C. 416(l)(1))
				and completing 5 years of service.
								(2)This subsection applies to an
				individual serving as a Member on or after the date of enactment of this
				subsection without regard to whether the individual is separated from the
				service while serving as an employee or a
				Member.
							;
				
				(2)in section 8413,
			 by adding at the end the following:
					
						(c)(1)An individual serving
				as a Member on or after the date of enactment of this subsection—
								(A)shall not be eligible for an annuity
				under any other provision of this section; and
								(B)if the individual is separated from
				the service, or transferred to a position in which the individual does not
				continue subject to this chapter, after completing 5 years of service, is
				eligible for an annuity beginning at retirement age (as defined in section
				216(l)(1) of the Social Security Act (42 U.S.C. 416(l)(1)).
								(2)This subsection applies to an
				individual serving as a Member on or after the date of enactment of this
				subsection without regard to whether the individual serves as an employee
				before, on, or after the date of enactment of this
				subsection.
							;
				and
				(3)in section 8414,
			 by adding at the end the following:
					
						(e)Notwithstanding
				any other provision of this section, an individual serving as a Member on or
				after the date of enactment of this subsection who otherwise meets the
				requirements for an annuity under another provision of this section shall not
				be entitled to an annuity until after attaining retirement age (as defined in
				section 216(l)(1) of the Social Security Act (42 U.S.C.
				416(l)(1)).
						.
				
